COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-17-00239-CR


JEFFERY MITCHELL THULL                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE

                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1449325D

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 28, 2017




                                2